                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:13CR65

        vs.
                                                                       ORDER
JORGE GARCIA,

                       Defendant.



       The defendant appeared before the Court on March 13, 2020 for a Detention Hearing
regarding Petition for Offender Under Supervision [102]. Michael Maloney represented the
defendant. Kimberly Bunjer represented the government.
       The government did not move for detention because they will be filing a Motion to Dismiss
the Petition for Offender Under Supervision [102].
       The defendant shall be released on the current terms and conditions of supervision.

       Dated this 13th day of March, 2020.


                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
